Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 4 TO THE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 4 (“Amendment No. 4”), effective as of December 8, 2016 (the
“Amendment Effective Date”), to the Development and License Agreement, executed
on June 21, 2008 (the “Original Agreement”), as amended by the Amendment to the
Development and License Agreement, effective as of November 13, 2008 (“Amendment
No. 1”), Side Letter to the Development and License Agreement, dated March 9,
2009 (the “Side Letter”), Amendment No. 2 to the Development and License
Agreement, effective as of April 26, 2013 (“Amendment No. 2”) and Amendment
No. 3 to the Development and License Agreement, effective as of October 13, 2015
(“Amendment No. 3” and, collectively with the Original Agreement, Amendment
No. 1, the Side Letter and Amendment No. 2, the “Agreement”), is entered into by
and among Emisphere Technologies, Inc., a Delaware corporation (“Emisphere”),
NOVO NORDISK A/S (“Novo Nordisk”) and, solely for the express purposes set forth
in this Amendment No. 4, MHR Capital Partners Master Account LP, a limited
partnership organized in Anguilla, British West Indies, MHR Capital Partners
(100) LP, a Delaware limited partnership, MHR Institutional Partners II LP, a
Delaware limited partnership and MHR Institutional Partners IIA LP, a Delaware
limited partnership (each, an “MHR Fund” and, collectively, the “MHR Funds”).

WITNESSETH:

WHEREAS, pursuant to Section 14.1 (last sentence) of the Agreement, Novo Nordisk
and Emisphere may modify or supplement the Agreement in a writing signed by the
Parties to the Agreement; and

WHEREAS, Novo Nordisk and Emisphere wish to amend certain provisions of the
Agreement to add the MHR Funds as a party to the Agreement solely for the
purposes set forth in this Amendment No. 4.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Amendments. The Agreement is hereby amended as follows:

 

  a. Section 3.5(a) of the Agreement is hereby amended and restated in its
entirety as follows:

“(a) For any Licensed Product Covered by an Issued Patent Claim of Licensed
Patents or of Formulation Intellectual Property or Option Agreement Formulation
Intellectual Property, Novo Nordisk shall pay directly to (x) Emisphere a
royalty of two-and-a-half percent (2.5%) and (y) the MHR Funds a royalty of
one-half percent (0.5%), respectively, on all the Net Sales of such Licensed
Product(s).”

 

  b. Section 3.5(b) of the Agreement is hereby amended and restated in its
entirety as follows:

“(b) For any Licensed Product(s) not Covered by an Issued Patent Claim of
Licensed Patents or of Formulation Intellectual Property or Option Agreement



--------------------------------------------------------------------------------

Formulation Intellectual Property in a country, in consideration for Novo
Nordisk’s use of the Licensed Know-How, Novo Nordisk shall pay directly to
(x) Emisphere a Know-How royalty of one-half percent (0.5%) and (y) the MHR
Funds a Know-How royalty of one-half percent (0.5%), respectively, on all the
Net Sales of such Licensed Product(s) in such country for a period of ten years
from the First Commercial Sale in such country of such Licensed Product(s)”.

 

  c. Section 3.5(c) of the Agreement is hereby amended and restated in its
entirety as follows:

“(c) In the event that the only Issued Patent Claim covering a Licensed
Product(s) in a country is an Issued Patent Claim of Licensed Patents or
Formulation Intellectual Property or Option Agreement Formulation Intellectual
Property which has been solely invented by Novo Nordisk, Novo Nordisk shall pay
directly to (x) Emisphere a Know-How royalty of one-half percent (0.5%) and
(y) the MHR Funds a Know-How royalty of one-half percent (0.5%), respectively,
on all the Net Sales of such Licensed Product(s) in such country.”

 

  d. Section 3.5(f) of the Agreement is hereby amended by replacing the first
two sentences of Section 3.5(f) with the following:

“Royalty payments shall be calculated and reported to Emisphere and the MHR
Funds concurrently for each calendar quarter. All royalty payments due to
Emisphere and the MHR Funds under this Agreement shall be paid within thirty
(30) calendar days of the end of each calendar quarter.”

 

  e. Section 3.5(f) of the Agreement is hereby amended by replacing the
penultimate sentence of Section 3.5(f) with the following:

“Each payment to Emisphere and the MHR Funds shall be accompanied by a report,
which shall be delivered to each of Emisphere and the MHR Funds, of Net Sales of
Licensed Products by Novo Nordisk, its Affiliates and their respective
sublicensees in sufficient detail to permit confirmation of the accuracy of the
payment made, including, the Net Sales of such Licensed Products in the
Territory and country by country, and the royalty payable to Emisphere and the
MHR Funds.”

 

  f. A new Section 3.5(g) shall be added to the Agreement as follows:

“Any reduction in the royalties payable to Emisphere and the MHR Funds under
Sections 3.5(a), 3.5(b) or 3.5(c) of the Agreement (including any reduction
pursuant to Sections 3.5(d) or 3.8 of the Agreement) shall first be applied to
reduce the amount of royalties payable to Emisphere and, only in the event that
such royalties payable to Emisphere have been reduced to zero, shall be applied
to reduce the amount of royalties payable to the MHR Funds.”

 

  g. Section 3.6 of the Agreement is hereby amended and restated as follows:

 

2



--------------------------------------------------------------------------------

“(a) Emisphere shall be responsible for and shall bear any taxes levied upon
payments received by Emisphere and Emisphere hereby authorizes Novo Nordisk to
withhold such taxes from the payments which are payable to Emisphere in
accordance with this Agreement if Novo Nordisk is either required to do so under
applicable law or directed to do so by a governmental authority. Upon
Emisphere’s written request, Novo Nordisk shall, with respect to the laws of
Denmark, reasonably support Emisphere in its legal efforts to minimize any such
withholding taxes and provide Emisphere with information about and necessary for
any documentation needed to reduce withholding to a legal minimum.

(b) The MHR Funds shall be responsible for and shall bear any taxes levied upon
payments received by the MHR Funds and the MHR Funds each hereby authorize Novo
Nordisk to withhold such taxes from the payments which are payable to the MHR
Funds in accordance with this Agreement if Novo Nordisk is either required to do
so under applicable law or directed to do so by a governmental authority. Upon
written request of any MHR Fund, Novo Nordisk shall, with respect to the laws of
Denmark, reasonably support the MHR Funds in their legal efforts to minimize any
such withholding taxes and provide the MHR Funds with information about and
necessary for any documentation needed to reduce withholding to a legal
minimum.”

 

  h. Section 3.7 of the Agreement is hereby amended and supplemented by
inserting the following at the end thereof:

“All payments to be made by Novo Nordisk to the MHR Funds under this Agreement
shall be made by wire transfer from Novo Nordisk to the following account(s) of
the MHR Funds or to such other account(s) as the MHR Funds shall notify Novo
Nordisk in writing from time to time:

JP Morgan Chase

ABA #: 021-000-021

Account Name: JPMCC

Account Number: 066001633

Sub Account Name: MHR Institutional Partners IIA LP

Sub Account Number: 220-36055

 

  i. Section 7.6(i) of the Agreement is hereby amended and restated as follows:

“Where there has been an underpayment, Novo Nordisk shall pay to Emisphere and
the MHR Funds, if applicable, the underpayment (together with reasonable and
documentable audit costs if applicable) due within thirty (30) days of its
receipt of the Auditor’s report. In the case of overpayment by Novo Nordisk,
Novo Nordisk may, at its option, offset any future royalty payments payable to
Emisphere (and the MHR Funds if such overpayments arose pursuant to Section 3.5
hereof) by the amount of overpayment, or it may request reimbursement from
Emisphere (and the MHR Funds if such overpayments arose pursuant to Section 3.5
hereof) within thirty (30) days of its receipt of the Auditor’s report.”

 

3



--------------------------------------------------------------------------------

2. No Liability. Notwithstanding anything to the contrary in this Amendment
No. 4 or the Agreement, no MHR Fund assumes any direct or indirect, liability,
obligation, undertaking, responsibility, deficiency, cost, expense, fine or
penalty of any kind, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, contingent or absolute, secured or unsecured, due or
undue (“Liability”), of Emisphere under the Agreement or this Amendment No. 4,
including, inter alia, any Liability of any kind of Emisphere that exists at any
time prior to, on or after the Amendment Effective Date. In addition, except as
expressly set forth in Section 1(g) of this Amendment No. 4, none of the MHR
Funds nor any of their respective Affiliates shall have any Liability to
Emisphere or Novo Nordisk under the Agreement or this Amendment No. 4.

3. Indemnification.

(a) Emisphere hereby agrees to indemnify, defend and hold harmless Novo Nordisk
(the “Indemnified Party”) from and against any and all Losses incurred or
sustained by, or imposed upon, any of them resulting solely from this Amendment
No. 4, provided that the Indemnified Party shall not be entitled to
indemnification for any Losses resulting from any breach of this Amendment No. 4
by such Indemnified Party.

(b) If the Indemnified Party receives notice of the assertion or commencement of
any Action made or brought by any Person who is not a party to this Agreement or
an Affiliate of a party to this Agreement (a “Third Party Claim”) against such
Indemnified Party with respect to which Emisphere is obligated to provide
indemnification under this Amendment No. 4, the Indemnified Party shall give
Emisphere reasonably prompt written notice thereof, but in any event not later
than thirty (30) calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve Emisphere of its indemnification obligations, except and only to the
extent (i) that Emisphere forfeits rights or defenses by reason of such failure,
(ii) as a result of such failure, Emisphere is deprived of its right to recover
any payment under its applicable insurance coverage or (iii) Emisphere is
otherwise adversely affected or damaged as a result of such failure to give
timely notice. Subject to the immediately following sentence, Emisphere shall
have the right to assume the defense of any Third Party Claim at Emisphere’s
sole expense and by Emisphere’s own counsel by providing written notice of such
election to the Indemnified Party within forty-five (45) days of Emisphere’s
receipt of written notice of the Third Party Claim, and the Indemnified Party
shall cooperate in good faith in such defense. In the event that Emisphere
assumes the defense of any Third Party Claim, subject to Section 3(c), it shall
have the right to take such action as it deems necessary to avoid, dispute,
defend, appeal or make counterclaims pertaining to any such Third Party Claim in
the name and on behalf of the Indemnified Party, and the Indemnified Party shall
have the right to participate in the defense of any Third Party Claim with
counsel selected by it subject to Emisphere’s right to control the defense
thereof. The fees and disbursements of such counsel retained by the Indemnified
Party shall be at the expense of the Indemnified Party, provided, that if in the
reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to Emisphere or (B) there exists a conflict of interest
between Emisphere and the Indemnified Party that cannot be waived, Emisphere
shall be liable for the reasonable fees and expenses of counsel to the
Indemnified Party in each jurisdiction for which the Indemnified Party
determines counsel is required. If Emisphere elects not to defend such

 

4



--------------------------------------------------------------------------------

Third Party Claim, the Indemnified Party may defend such Third Party Claim and
seek indemnification for any and all Losses based upon, arising from or relating
to such Third Party Claim, and Emisphere shall have the right at its expense to
participate in the defense of such Third Party Claim, assisted by counsel of its
own choosing. Emisphere and the Indemnified Party shall cooperate with each
other in all reasonable respects in connection with the defense of any Third
Party Claim, including making available records relating to such Third Party
Claim.

(c) Settlement of Third Party Claims. Notwithstanding any other provision of
this Amendment No. 4, (x) Emisphere shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party and
(y) the Indemnified Party shall not enter into settlement of any Third Party
Claim without the prior written consent of Emisphere, in either case which
consent will not be unreasonably delayed, conditioned or withheld.

4. Amendments. No amendments or supplements to the provisions of the Agreement
amended by this Amendment No. 4 shall be valid and binding unless set forth in a
written agreement executed and delivered by Novo Nordisk, Emisphere and the MHR
Funds.

5. Governing Law; Jurisdiction. This Amendment No. 4 shall be governed and
construed in accordance with the internal laws of the State of New York, USA,
without regard to principles of conflicts of law and each party hereto shall
consent to the exclusive jurisdiction of the courts of New York in any action
arising out of the matters set forth in, or related to the validity or
enforceability of this Amendment No. 4.

6. Assignment. Each of the MHR Funds may, in whole or in part, assign or
otherwise transfer any of their respective rights and obligations hereunder
without the prior written consent of Novo Nordisk or Emisphere. Upon any such
assignment or transfer, all references herein to the MHR Funds shall be deemed
to be references to such assignee or transferee.

7. Capitalized Terms. Unless otherwise noted, all capitalized terms used and not
defined in this Amendment No. 4 shall the meaning as set out in the Agreement.
Solely for the purposes of this Amendment No. 4, the following terms shall have
the following meaning:

(a) “Action” shall mean any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

(b) “Affiliate” shall mean, with respect to any Person, a Person that directly
or indirectly through one or more intermediaries, Controls the first Person, is
Controlled by the first Person or is under Common Control with the first Person.

(c) “Control” shall mean (including the correlative terms “Controlling,”
“Controlled” and “under Common Control with,”) the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

 

5



--------------------------------------------------------------------------------

(d) “Losses” shall mean (i) all debts, Liabilities and obligations owed to or at
the behest of any other Person, (ii) all losses, damages, judgments, awards,
fines, fees, expenses, penalties and settlements and (iii) all demands, claims,
suits, actions, causes of action, proceedings and assessments.

(e) “Person” shall mean any individual, corporation, association, company,
partnership, limited liability company, joint-stock company or business trust.

8. Terms of Agreement. Except as modified by this Amendment No. 4, the terms of
the Agreement shall continue in full force and effect without modification. All
references in and to the Agreement (including any annexes, exhibits or schedules
thereto) shall be deemed to be references to the Agreement as amended by this
Amendment No. 4.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment No. 4
to be duly executed in the name of and on its behalf, as of the Amendment
Effective Date.

 

NOVO NORDISK A/S By:  

/s/ Mads Krogsgaard Thomsen

  Name:   Mads Krogsgaard Thomsen   Title:   Chief Science Officer

EMISPHERE TECHNOLOGIES, INC.

By: /s/ Alan L. Rubino

Name: Alan L. Rubino

Title: President and Chief Executive Officer

 

[Amendment No. 4 to GLP-1 Development and License Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment No. 4
to be duly executed in the name of and on its behalf, as of the Amendment
Effective Date.

MHR CAPITAL PARTNERS MASTER ACCOUNT LP

By: MHR Advisors LLC,

its General Partner

By: /s/ Janet Yeung

Name: Janet Yeung

Title: Authorized Signatory

MHR CAPITAL PARTNERS (100) LP

By: MHR Advisors LLC,

its General Partner

By: /s/ Janet Yeung

Name: Janet Yeung

Title: Authorized Signatory

MHR INSTITUTIONAL PARTNERS II LP

By: MHR Institutional Advisors II LLC,

its General Partner

By: /s/ Janet Yeung

Name: Janet Yeung

Title: Authorized Signatory

MHR INSTITUTIONAL PARTNERS IIA LP

By: MHR Institutional Advisors II LLC,

its General Partner

By: /s/ Janet Yeung

Name: Janet Yeung

Title: Authorized Signatory

 

[Amendment No. 4 to GLP-1 Development and License Agreement]